Cohn, J.
I find that the plaintiff is a semi-public institution as defined in Local Law No. 24 (No. 25 in published volume) of the Local Laws of the City of New York for the year 1934 (Cf. N. Y. Local Laws of 1934, No. 25, § 1,1T [h], p. 165), and is a charitable and religious institution supported in part by public subscriptions and endowment and is not organized or operated for profit. By express provision of law (Id. § 2, p. 166) it is, therefore, free from the tax imposed under said law.
Judgment for the plaintiff. Submit findings within five days upon two days’ notice.